DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Amendment and Remarks, filed 27 Sep 2021, in which new claims 31-32 are added.
The declaration of Ting Zhang (technical expert), submitted by Applicants on 27 Sep 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below as the Zhang Declaration herein.

This application is a domestic application, filed 11 Jun 2019; and claims benefit as a CON of 16/192,681, filed 15 Nov 2018; claims benefit as a CON of 15/958,930, filed 20 Apr 2018; claims benefit as a CON of 14/683,415, filed 10 Apr 2015; which claims benefit as a CON of 13/847,254, filed 19 Mar 2013, now abandoned, which claims benefit as a CON of 12/787,283, filed 25 May 2010, issued as PAT 8431549, which claims benefit as a CON of 11/620,986, filed 8 Jan 2007, issued as PAT 7754702, which claims benefit of provisional application 60/757,119, filed 6 Jan 2006.

Claims 1-32 are pending and allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Remarks and the Zhang Declaration, filed 27 Sep 2021, with respect that the specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure has been fully considered and is persuasive, as Applicant's remarks and the Zhang Declaration are persuasive that the chemical structure named "polynuclear iron (III)-hydroxide 4(R)-(poly-(1→4)-O-α-D-glucopyranosyl)-oxy-2(R),3(R),5(R),6-tetrahydroxy-hexanoate" does not constitute new matter in view of the drawings figure 2 as originally filed. As provided in MPEP 2163.02, "Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention." In the instant case, the Applicant's remarks and the Zhang Declaration are persuasive that the Examiner's interpretation detailed in the Office Action mailed 28 Apr 2021 does not correctly consider all factors regarding the Cahn-Ingold-Prelog rules resulting in a flawed analysis of the naming of the stereochemistry of the indicated molecule. Applicant's remarks and the Zhang Declaration have provided a thorough explanation of how the Cahn-Ingold-Prelog rules properly apply to the naming of the stereochemistry of the indicated molecule as depicted in the drawings figure 2 as originally filed, therefore the recited name corresponding to said drawing or structural chemical formula does not constitute new matter. 
This objection has been withdrawn. 

Rejections Withdrawn
claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been fully considered and is persuasive, as Applicant's remarks and the Zhang Declaration are persuasive that the chemical structure named "polynuclear iron (III)-hydroxide 4(R)-(poly-(1→4)-O-α-D-glucopyranosyl)-oxy-2(R),3(R),5(R),6-tetrahydroxy-hexanoate" does not constitute new matter in view of the drawings figure 2 as originally filed. As provided in MPEP 2163.02, "Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention." In the instant case, the Applicant's remarks and the Zhang Declaration are persuasive that the Examiner's interpretation detailed in the Office Action mailed 28 Apr 2021 does not correctly consider all factors regarding the Cahn-Ingold-Prelog rules resulting in a flawed analysis of the naming of the stereochemistry of the indicated molecule. Applicant's remarks and the Zhang Declaration have provided a thorough explanation of how the Cahn-Ingold-Prelog rules properly apply to the naming of the stereochemistry of the indicated molecule as depicted in the drawings figure 2 as originally filed, therefore the recited name corresponding to said drawing or structural chemical formula does not constitute new matter. 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623